Exhibit 10.11.20

Certain confidential information contained in this document, marked by brackets,
has been omitted because it (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

 

EXECUTION VERSION

NINETEENTH AMENDMENT TO CODE SHARE AND

REVENUE SHARING AGREEMENT

THIS NINETEENTH AMENDMENT TO CODE SHARE AND REVENUE SHARING AGREEMENT (this
“Nineteenth Amendment”), is made and entered into to be effective as of January
22, 2019 (the “Effective Date”) by and between AMERICAN AIRLINES, INC., a
Delaware corporation (“American”), and MESA AIRLINES, INC., a Nevada corporation
(“Mesa,” and together with American, the “Parties”).

RECITALS:

A.American and Mesa are parties to that certain Code Share and Revenue Sharing
Agreement, dated as of March 20, 2001, but effective as of February 1, 2001 (as
amended, modified and supplemented prior to the Effective Date, the “Code Share
Agreement”).

B.The Code Share Agreement has previously been amended, including by:

 

i.

the Sixteenth Amendment to Code Share and Revenue Sharing Agreement, dated
January 26, 2015 (the “Sixteenth Amendment”);

 

ii.

the Seventeenth Amendment to Code Share and Revenue Sharing Agreement, dated
December 28, 2015 (the “Seventeenth Amendment”); and

 

iii.

the Eighteenth Amendment to Code Share and Revenue Sharing Agreement, dated
March 1, 2017 (the “Eighteenth Amendment”).

C.The Parties entered into that certain binding term sheet, dated January 22,
2019 (the “Term Sheet”), pursuant to which the Parties agreed to, in part: (i)
permanently withdraw two (2) Aircraft from the Code Share Agreement; (ii) modify
and establish new performance criteria by which Mesa’s performance will be
evaluated for purposes of determining Mesa’s rights to receive bonus incentive
payments (with respect to CD0 and CCF only) and American’s and Mesa’s respective
rights to withdraw additional Aircraft from the Code Share Agreement; (iii)
create a mechanism by which American may permanently withdraw up to an
additional six (6) Aircraft in the event that Mesa fails to perform in
accordance with such established criteria; and (iv) create a mechanism by which
Mesa may permanently withdraw no fewer than six (6) Aircraft in the event that
Mesa fails to perform in accordance with such established criteria.

D.The Parties desire to further amend the Code Share Agreement to more formally
provide for the items memorialized in the Term Sheet, in each case as set forth
in this Nineteenth Amendment.

E.All capitalized terms used herein, but not otherwise defined herein, shall
have the meanings given to such terms in the Code Share Agreement.  It is the
intent of the Parties that this Nineteenth Amendment and the subject matter
addressed herein is integral to the entirety of the Code Share Agreement and is
not severable therefrom.

Page 1

--------------------------------------------------------------------------------

 

AGREEMENT:

In consideration of the mutual covenants contained herein and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1.Effectiveness of Term Sheet and Nineteenth Amendment; Amendment Term.

1.1.Term Sheet.  The Parties hereby acknowledge and agree that the Term Sheet
shall be deemed terminated and of no further force and effect as of the
Effective Date.  For all purposes of this Nineteenth Amendment, including but
not limited to determining the Amendment Term (as defined below), any of the
following events that occurred during the period beginning on January 22, 2019
and ending on the Effective Date shall be deemed to have occurred pursuant to
this Nineteenth Amendment: (a) the occurrence of any Failures (as defined
below); (b) the provision of any Withdrawal Notices (as defined below), and/or
(c) the payment of any amounts owed pursuant to the Term Sheet.

1.2.Amendment Term.  Subject to Section 1.3 hereof, this Nineteenth Amendment
will become effective upon the Effective Date and will expire upon the earliest
of the following to occur: (i) the date that American provides the sixth (6th)
Withdrawal Notice to Mesa; (ii) the date that Mesa provides an Option Notice (as
defined below) to American; or (iii) the expiration or termination of the Code
Share Agreement (the “Amendment Term”).

1.3.Effect of Expiration of Amendment.  Except for any sections hereof that
expressly survive the expiration of this Nineteenth Amendment, the terms of this
Nineteenth Amendment will be of no further force or effect upon such expiration;
provided, however that: (a) any Aircraft that have been withdrawn from the Code
Share Agreement pursuant to this Nineteenth Amendment as of the date of such
expiration will remain withdrawn; (b) any Aircraft that are scheduled to be
withdrawn from the Code Share Agreement pursuant to this Nineteenth Amendment as
of the date of such expiration will be withdrawn pursuant to the terms hereof;
and (c) any amounts that have been paid pursuant to this Nineteenth Amendment as
of the date of such expiration will be retained by the receiving Party.

2.Initial Aircraft Withdrawal.

2.1.Timing.  The Parties acknowledge and agree that, effective as of 12:00 AM
Central Standard Time on April 2, 2019, two (2) Aircraft, with FAA registration
numbers N939LR and N942LR, were permanently withdrawn from the Code Share
Agreement (together, the “Initial Withdrawn Aircraft”).

2.2.White Tail Conversion.  The Parties further acknowledge and agree that: (a)
prior to April 30, 2019, Mesa converted the Initial Withdrawn Aircraft to
neutral livery; and (b) [***].

2.3.Use Restriction.  The Parties acknowledge and agree that, following the
conversion described in Section 2.2 hereof, Mesa may use the Initial Withdrawn
Aircraft for any lawful purposes (including flying for other carriers) that
Mesa, in its sole discretion, deems necessary or appropriate, other than
providing Flight Services under the Code Share Agreement.  Notwithstanding the
foregoing, Mesa may utilize the Initial Withdrawn Aircraft to provide Flight
Services under the Code Share Agreement solely as set forth in Note 2 to
Attachment A to the Eighteenth Amendment.  For the avoidance of doubt, nothing
in this Section 2.3 shall be deemed to limit Mesa’s ability to arrange for and
utilize substitute CRJ-200 aircraft to provide Flight Services under the Code
Share Agreement solely as set forth in Note 2 to Attachment A to the Eighteenth
Amendment.

Page 2

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

--------------------------------------------------------------------------------

 

3.Mesa Performance Criteria.  During the Amendment Term, Mesa shall perform in
accordance with the metrics and obligations described in this Section 3 (the
“Mesa Performance Criteria”).

3.1.Scheduling.

a.During the Amendment Term, Section 4.1 of the Seventeenth Amendment, other
than the definitions of “Capacity,” “Minimum Block Hour Utilization,” “Revenue
Available Aircraft,” “Adjusted Aircraft” and “Allocated Aircraft” contained
therein, shall be deemed to be of no force or effect.

b.During the Amendment Term, Section 4.4 of the Seventeenth Amendment shall be
deemed to be of no force or effect.

c.Not later than the date that is one hundred fifty (150) calendar days prior to
the first day of each month during which Mesa is obligated to provide Flight
Services, Mesa shall provide a final estimate of schedulable hours available
during such month for each of Mesa’s captains, first officers and flight
attendants (each such estimate, a “Final Crew Max”) to each of the following
employees of American:

i.Sr. Analyst, Regional Strategy and Business Planning; and

ii.Sr. Manager, Regional Strategy and Business Planning.

American shall provide written notice to Mesa as soon as reasonably practicable
following any changes to the above American personnel during the Term of the
Amendment.

d.The Final Crew Max that Mesa provides to American for each such month will be
no less than the number of block hours that American provides in the 160-Day
Guidance (as defined below) for such month.  Mesa shall not initiate any
reduction to the Final Crew Max on or after the date that is one hundred fifty
(150) calendar days prior to the first (1st) day of the month to which such
Final Crew Max relates; provided that if [***] or more American-dedicated Mesa
captains and/or first officers terminate their employment with Mesa during the
calendar month in which such Final Crew Max is given or the calendar month
immediately following Mesa’s provision of a Final Crew Max, Mesa may amend such
Final Crew Max no later than the date that is one hundred ten (110) calendar
days prior to the first (1st) day of the month to which such Final Crew Max
relates.  For planning purposes, American may request, and Mesa will provide
upon such request, simultaneously with each Final Crew Max report, documentation
reasonably satisfactory to American that states the reserve coverage and open
time applicable to such Final Crew Max and Mesa’s attrition with respect to
American­dedicated captains, first officers and flight attendants for the
calendar month preceding such Final Crew Max.

3.2.Operational Performance.

a.During the Amendment Term, Sections 5.3, 5.4 and 8.2 of the Code Share
Agreement, in each case as amended, shall be deemed to be of no force or effect.

Page 3

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

--------------------------------------------------------------------------------

 

b.Mesa shall meet or exceed all of the performance metrics described in this
Section 3.2(b) (collectively, the “Performance Metrics,” and each, a
“Performance Metric”). During the periods specified in this Section 3.2(b),
American will measure Mesa’s operational performance with respect to each
Performance Metric daily (each, a “Measurement Date”), on a rolling sixty (60)-
or forty-five (45)-day basis, as specified below.

i.MEL Counts:

1.As of each Measurement Date during the period beginning on May 1, 2019, and
ending on, and including, August 31, 2019, MEL Counts (as defined below) shall
be less than [***] per Aircraft per day, measured on a rolling sixty (60)-day
basis.

2.As of each Measurement Date after August 31, 2019, MEL Counts shall be less
than [***] per Aircraft per day, measured on a rolling forty-five (45)-day
basis.

3.“MEL Count” means the daily weighted average of MELs (as defined below) across
all Aircraft during the applicable measurement period, calculated as follows:

 

MC =

[(MELMD-1 + MELMD-2 + ...  + MELMD-N) ÷ A] ÷ N

Where

 

MC =

The MEL Count as of the applicable Measurement Date;

 

MELMD-1 =

The aggregate number of MELs across all Aircraft as of 6:00 AM Arizona Time on
the date that is one (1) day prior to the applicable Measurement Date (MELMD-2
means the aggregate number of MELs across all Aircraft as of 6:00 AM Arizona
Time on the date that is two (2) days prior to such Measurement Date, and so
forth);

 

MELMD-N =

The aggregate number of MELs across all Aircraft as of 6:00 AM Arizona Time on
the date that is: (a) sixty (60) days prior to the applicable Measurement Date,
in the case of a sixty (60)-day rolling measurement period; or (b) forty-five
(45) days prior to the applicable Measurement Date, in the case of a forty-five
(45)-day rolling measurement period;

 

A    =

The daily weighted average number of Aircraft during the applicable measurement
period; and

 

N    =

The number of days in the applicable rolling measurement period.

4.“MEL” means, for purposes of this Nineteenth Amendment, each item of equipment
and/or component thereof installed on an Aircraft that: (a) has malfunctioned to
the extent that it does not accomplish its intended purpose and/or is not
consistently functioning normally within its approved operating limits or
tolerances; and (b) is included in the Minimum Equipment List (as defined below)
for such Aircraft.

Page 4

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

--------------------------------------------------------------------------------

 

5.“Minimum Equipment List” means, with respect to each Aircraft, the Minimum
Equipment List (as such term is used in FAR § 91.213) that was developed by Mesa
and approved by the FAA for the operation of such Aircraft under specific
conditions with inoperative equipment under FAR § 91.213.

ii.CCF:

1.As of each Measurement Date during the period beginning on May I, 2019, and
ending on, and including, August 31, 2019, CCF must be greater than or equal to
[***], measured on a rolling sixty (60)-day basis.

2.As of each Measurement Date after August 31, 2019, CCF must be greater than or
equal to [***], measured on a rolling forty-five (45)-day basis.

3.“CCF” means the percentage of Controllable Scheduled Departures (as defined
below) that are completed by Mesa, calculated as follows:

 

CCF =

F ÷ CSD

Where

CCF =  Mesa’s CCF as of the applicable Measurement Date;

 

F      =

the number of actual Flight departures that occurred during the sixty (60)- or
forty-five (45)-day period, as applicable, ending on, and including, the date
immediately prior to such Measurement Date;

 

CSD =

the number of Controllable Scheduled Departures with respect to such period.

4.“Controllable Scheduled Departures” means the number of Flight departures that
are within Mesa’s control to complete, calculated as follows:

 

CSD =

SF – CNF

Where

 

CSD =

the number of Controllable Scheduled Departures that occurred during the
applicable period;

 

SF =

the total number of Flight departures scheduled to occur during such period; and

 

CNF =

the number of Flight departures during such period that were cancelled for any
reason other than pursuant to a Controllable Cancellation Code, as set forth in
American’s then-current Cancel Code Handbook.

Page 5

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

--------------------------------------------------------------------------------

 

iii.MxD60:

1.As of each Measurement Date during the period beginning on May 1, 2019, and
ending on, and including, August 31, 2019, MxD60 must be greater than or equal
to [***], measured on a rolling sixty (60)-day basis.

2.As of each Measurement Date after August 31, 2019, MxD60 must be greater than
or equal to [***], measured on a rolling forty-five (45)-day basis.

3.“MxD60” means the percentage of actual Flight departures that are not delayed
for more than sixty (60) minutes due to maintenance issues, calculated as
follows:

MxD60 =   (F60 + NonMx) ÷ F

Where

MxD60 =   Mesa’s MxD60 as of the applicable Measurement Date;

 

F60 =

the number of actual Flight departures during the sixty (60)- or forty-five
(45)-day period, as applicable, ending on, and including, the date immediately
prior to such Measurement Date, that departed within sixty (60) minutes or less
after the applicable scheduled departure time;

NonMx =  the sum of the ratios of each Flight departure delay of more than sixty
(60) minutes during such period that are not attributable to a maintenance- or
damage-designated Delay Code, as set forth in American’s then-current Delay Code
Handbook, which ratio shall be calculated for each such Flight delay as follows:
[1 – (DMx ÷ D)] (for example, if only four (4) Flight departures during such
period are delayed for more than sixty (60) minutes beyond the applicable
scheduled departure time, and the non-maintenance or damage delay ratios for
such Flight departures are [***], [***], [***] and [***], respectively, then
NonMx for such period is [***]);

 

DMx =

with respect to each Flight departure during such period that is delayed for
more than sixty (60) minutes beyond the applicable scheduled departure time, the
number of minutes that such Flight is delayed beyond the applicable scheduled
departure time pursuant to a maintenance- or damage-designated Delay Code, as
set forth in American’s then-current Delay Code Handbook;

 

D =

with respect to each Flight departure during such period that is delayed for
more than sixty (60) minutes beyond the applicable scheduled departure time, the
number of minutes that such Flight is delayed beyond the applicable scheduled
departure time; and

 

F =

the number of actual Flight departures that occurred during such period.

Page 6

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

--------------------------------------------------------------------------------

 

iv.CD0:

1.As of each Measurement Date during the period beginning on May 1, 2019, and
ending on, and including, August 31, 2019, CD0, measured on a rolling sixty
(60)-day basis, must be greater than or equal to the percentage provided in the
“CD0 May-Aug. 2019” column of the table below that corresponds to Mesa’s actual
B0 as of the applicable Measurement Date.

2.As of each Measurement Date after August 31, 2019, CD0, measured on a rolling
forty-five (45)-day basis, must be greater than or equal to the percentage
provided in the “CD0 Sept. 2019 & After” column of the table below that
corresponds to Mesa’s actual B0 as of the applicable Measurement Date.

 

Operational Performance:

CD0 adjustment based on actual B0

B0

CD0 May–Aug. 2019

CD0 Sept. 2019 & After

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

  [***]

 

 

 

3.“CD0” means the percentage of Controllable Scheduled Departures that depart on
time, calculated as follows:

 

[***] =

[***]

Where

 

CD0 =

Mesa’s CD0 as of the applicable Measurement Date;

 

F =

the number of actual Flight departures that occurred during the sixty (60)- or
forty-five (45)-day period, as applicable, ending on, and including, the date
immediately prior to such Measurement Date;

Page 7

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

--------------------------------------------------------------------------------

 

 

D0 =

the number of Flight departures during such period that were delayed pursuant to
a Controllable Delay Code, as set forth in American’s then-current Delay Code
Handbook (including any downline departures that remain late departing due
predominantly to reasons controllable by Mesa);

 

[***] =

[***];

 

[***] =

[***]; and

 

CSD =

the number of Controllable Scheduled Departures that occurred during such
period.

4.“B0” means the percentage of actual Flight departures that are completed
within American’s scheduled block hour duration, calculated as follows:

 

B0 =

(F – BHF) ÷ F

Where

 

B0 =

Mesa’s actual B0 as of the applicable Measurement Date;

 

F    =

the number of actual Flight departures that occurred during the sixty (60)- or
forty-five (45)-day period, as applicable, ending on, and including, the date
immediately prior to such Measurement Date; and

 

BHF =

the number of Flight departures during such period for which the actual block
hour duration exceeded the planned block hour duration set forth in the
applicable Schedule due to reasons outside of Mesa’s control.

c.In the case of any Performance Metric measurement period that straddles two
Performance Metric percentage thresholds listed above, the actual percentage
threshold used to measure Mesa’s performance will be calculated using the daily
weighted average of the applicable thresholds over the applicable measurement
period.  For example, with respect to the September 10, 2019 Measurement Date,
the CCF threshold percentage applicable to the forty-five (45)-day measurement
period ending on, and including, the date immediately prior to such Measurement
Date will be [***], calculated as follows:

[***]

d.Removal of Non-Controllable Damage Cancellation Credits.

i.The last paragraph of Section 10 of the Sixteenth Amendment (which begins with
“In addition, the parties agree that...” and ends with “...for purposes of
determining CD0 and CCF percentages above”) is hereby deleted in its entirety.

ii.This Section 3.2(d) will survive the expiration of this Nineteenth Amendment.

e.[***]

iii.This Section 3.2(e) will survive the expiration of this Nineteenth
Amendment.

Page 8

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

--------------------------------------------------------------------------------

 

f.[***]

iii.This Section 3.2(f) will survive the expiration of this Nineteenth
Amendment.

3.3.Maintenance and Staffing.

a.Notwithstanding anything to the contrary set forth in Section 2.6.3 of the
Code Share Agreement, as amended, Mesa and American agree that the Maintenance
Bases are as set forth below.  This Section 3.3(a) will survive the expiration
of this Nineteenth Amendment.

i.DFW (provided, however, that solely for purposes of determining the Guaranteed
Maintenance Costs payable by American to Mesa, DFW shall be deemed to be an
Outstation Base)

ii.ELP

iii.PHX

b.Mesa and American agree that the Outstation Bases are as set forth
below.  This Section 3.3(b) will survive the expiration of this Nineteenth
Amendment.

i.HOU

ii.IAH

iii.SDF

iv.TUS

c.In addition to and without limiting anything set forth in Section 2.4 of the
Code Share Agreement, beginning on May 1, 2019, and continuing thereafter, Mesa
will staff aircraft maintenance technicians, including “buybacks” and qualified
non-“buyback” contractors, dedicated to American’s operations (each, a
“Dedicated AMT”) at no less than [***] of the target staffing level across all
maintenance locations listed in the table below.  For purposes of this Section
3.3, a “buyback” means any aircraft maintenance technician who, for any reason,
is not qualified or authorized to sign off on his or her own maintenance
work.  Mesa’s staffing levels will be measured on a rolling sixty (60)-day basis
by calculating the average of Mesa’s actual Dedicated AMT staffing levels of all
days during the sixty (60)-day period ending on, and including, the date
immediately prior to the applicable Measurement Date.

Page 9

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

--------------------------------------------------------------------------------

 

 

Maintenance Location

Target Staffing Level

(Dedicated AMTs)

DFW

[***]

ELP

[***]

HOU

[***]

IAH

[***]

PHX

[***]

SDF

[***]

TUS

[***]

Total across all MX locations:

[***]

d.Any changes to the foregoing lists of Maintenance Bases, Outstation Bases, or
maintenance staffing levels must be pre-approved by American in writing.

e.Mesa shall (i) allocate its aircraft maintenance technicians to the Code Share
Agreement in a manner no less favorable (in terms of both staffing levels and
experience) to American than Mesa allocates its aircraft maintenance technicians
to any other aircraft operated by Mesa and not covered by the Code Share
Agreement, including those operated by or on behalf of other air carriers, and
(ii) provide American, upon request, with any and all information that American
may deem necessary or desirable to confirm that Mesa has taken all reasonable
steps to do so; provided, however, that in no event shall Mesa be obligated to
provide American with information that is subject to a confidentiality or
nondisclosure agreement (further provided that in such event, Mesa shall use
commercially reasonable efforts to redact any such confidential information from
the information requested by American in order to provide such requested
information to American).

f.Notwithstanding anything to the contrary in this Nineteenth Amendment, a
maintenance staffing shortfall as of a particular Measurement Date will not be
deemed to be a Failure in and of itself.  However, if a Failure with respect to
a Performance Metric also occurs as of such Measurement Date, then two (2)
Failures will be deemed to have occurred (i.e., one (1) Performance Metric
Failure and one (1) maintenance staffing Failure).  For example, if Mesa’s
Dedicated AMT staffing level as of a particular Measurement Date is [***], but
no Failure occurs with respect to any Performance Metric as of such Measurement
Date, then no Failure will be deemed to have occurred; however, if a CD0 Failure
also occurs as of such Measurement Date, then two (2) Failures shall be deemed
to have occurred as of such Measurement Date (i.e., Dedicated AMTs and CD0).

4.American Performance Criteria.  During the Amendment Term, American will
perform in accordance with the obligations described in this Section 4 (the
“American Performance Criteria”).

4.1.Scheduling.

a.Not later than the date that is one hundred sixty (160) days prior to the
first day of each month during which Mesa is obligated to provide Flight
Services, American will provide Mesa’s block hour guidance for such month (the
“160-Day Guidance”).

Page 10

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

--------------------------------------------------------------------------------

 

b.American’s projected Utilization will not exceed:

i.[***] in any calendar year;

ii.[***] in any calendar month; and

iii.[***] in more than four (4) calendar months in any calendar year.

c.“Utilization” means, with respect to any given time period, a number
calculated as follows:

 

U

=(BH ÷ RAA) ÷ N

Where

 

U

=the Utilization in such period;

 

BH

 =the total number of block hours scheduled by American for such period;

 

RAA

=the daily weighted average number of Revenue Available Aircraft during such
period; and

 

N

=the number of days in such period.

d.During the Amendment Term, Mesa’s annual average stage length will be equal to
Mesa’s 2018 annual average stage length for Flights under the Code Share
Agreement, plus or minus [***].  Within thirty (30) days after American releases
each Schedule proposal to Mesa, American agrees to, upon Mesa’s request, meet
with Mesa (which may include telephonically) to discuss the average stage length
of such Schedule.

4.2.Maintenance and Touch Time Allocations.  Beginning as of May 1, 2019,
American will provide a minimum monthly average of [***] hours of RON Touch Time
per Scheduled Aircraft per Day (as defined below) for all Schedules.  Within
thirty (30) days after American releases each Schedule proposal to Mesa,
American agrees to, upon Mesa’s request, meet with Mesa (which may include
telephonically) to discuss the RON Touch Time per Scheduled Aircraft per Day of
such Schedule.  For the avoidance of doubt, nothing in this Section 4.2 shall be
deemed to require American to provide any minimum amount of ground time at
Maintenance Bases or Outstation Bases on any given calendar day during a
Schedule period, so long as the monthly average RON Touch Time per Scheduled
Aircraft per Day with respect to the period to which such Schedule relates is
equal to or greater than [***] hours.

a.“RON Touch Time per Scheduled Aircraft per Day” means, with respect to any
given Schedule, a number of hours calculated as follows:

 

RTT

=HMx ÷ (Asc x D)

Where

Page 11

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

--------------------------------------------------------------------------------

 

 

RTT

=the RON Touch Time per Scheduled Aircraft per Day for such Schedule;

 

HMx

=the aggregate number of hours during the period to which such Schedule relates
that Maintenance RONs (as defined below) remain on the ground at Maintenance
Bases and/or Outstation Bases, inclusive of all ground time between each
Maintenance RON’s arrival at the applicable Maintenance Base or Outstation Base
and its departure from such Maintenance Base or Outstation Base (for example, if
a particular Maintenance RON arrives at an Outstation Base at 6:00 PM local time
on June 1 and departs such Outstation Base at 7:00 AM local time on June 2,
thirteen (13) hours of ground time will be attributed to such Maintenance RON;
if a particular Maintenance RON arrives at an Outstation Base at 6:00 PM local
time on June I and departs such Outstation Base at 7:00 AM local time on June 3,
thirty-seven (37) hours of ground time will be attributed to such Maintenance
RON);

 

Asc

=the daily weighted average number of Scheduled Aircraft during the period to
which such Schedule relates; and

 

D

=the number of calendar days in the period to which such Schedule relates.

b.“Maintenance RON” means an Aircraft that (i) is scheduled to be on the ground
at a Maintenance Base or Outstation Base at 4:00 AM local time on a given
calendar day, and (ii) remains on the ground for at least three (3) hours on
such calendar day before departing such Maintenance Base or Outstation Base.

c.“Scheduled Aircraft” means, with respect to any given date, (i) the number of
Revenue Available Aircraft as of such date minus (ii) any Aircraft that are
unscheduled as of such date.

5.Performance Bonuses and Failures.

5.1.Mesa Performance Bonus Payments.

a.CD0 Bonus Payments.

i.If Mesa’s CD0, measured on a rolling sixty (60)-day basis, exceeds [***] as of
any Measurement Date during the period beginning on May 1, 2019, and ending on,
and including, August 31, 2019, American will pay to Mesa a bonus payment,
calculated as follows:

 

PCD0

=[***]

Where

 

PCD0

=the CD0 bonus payment payable to Mesa;

 

CD0

=Mesa’s CD0 as of the applicable Measurement Date; and

Page 12

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

--------------------------------------------------------------------------------

 

 

CSD =

the number of Controllable Scheduled Departures that occurred during the sixty
(60)-day period ending on, and including, the date immediately prior to such
Measurement Date.

ii.If Mesa’s CD0, measured on a rolling forty-five (45)-day basis, exceeds [***]
as of any Measurement Date after August 31, 2019, American will pay to Mesa a
bonus payment, calculated as follows:

 

PCD0

=[***]

Where

 

PCD0

=the CD0 bonus payment payable to Mesa;

 

CD0

=Mesa’s CD0 as of the applicable Measurement Date; and

 

CSD

=the number of Controllable Scheduled Departures that occurred during the
forty-five (45)-day period ending on, and including, the date immediately prior
to such Measurement Date.

b.CCF Bonus Payments.

i.If Mesa’s CCF, measured on a rolling sixty (60)-day basis, exceeds [***] as of
any Measurement Date during the period beginning on May 1, 2019 and ending on,
and including, August 31, 2019, American will pay to Mesa a bonus payment,
calculated as follows:

 

PCCF

=[***]

Where

 

PCCF

=the CCF bonus payment payable to Mesa;

 

CCF

=Mesa’s CCF as of the applicable Measurement Date; and

 

CSD

=the number of Controllable Scheduled Departures that occurred during the sixty
(60)-day period ending on, and including, the date immediately prior to such
Measurement Date.

ii.If Mesa’s CCF, measured on a rolling forty-five (45)-day basis, exceeds [***]
as of any Measurement Date after August 31, 2019, American will pay to Mesa a
bonus payment, calculated as follows:

 

PCCF

=[***]

Where

 

PCCF

=the CCF bonus payment payable to Mesa;

 

CCF

=Mesa’s CCF as of the applicable Measurement Date; and

 

CSD

=the number of Controllable Scheduled Departures that occurred during the
forty-five (45)-day period ending on, and including, the date immediately prior
to such Measurement Date.

Page 13

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

--------------------------------------------------------------------------------

 

c.Bonus payments to Mesa will not exceed [***] U.S. dollars [***] in the
aggregate per calendar year.

5.2.Failures.  Any failure by Mesa to comply with the Mesa Performance Criteria
will be considered a “Failure.” Failures, as defined in this Section 5.2, in and
of themselves, will not be deemed to be Events of Default under the Code Share
Agreement.  Mesa will have no cure rights for purposes of determining whether a
Failure has occurred.  American will have no right to terminate the Code Share
Agreement as a result of any Failure.

5.3.Rolling Measurement Period Resets.

a.Upon the occurrence of a Failure with respect to any individual Mesa
Performance Criterion with a rolling measurement period (i.e., forty-five (45)
days or sixty (60) days), the rolling measurement period applicable to such Mesa
Performance Criterion will reset such that an additional Failure with respect to
such Mesa Performance Criterion may not occur until at least forty-five (45) or
sixty (60) days, as applicable, after the Measurement Date on which the prior
Failure occurred.  Subject to Section 5.4 hereof, a Failure with respect to one
(1) Mesa Performance Criterion will not reset the measurement period(s)
applicable to any other Mesa Performance Criteria.

b.Upon the accrual of a performance bonus with respect to either CD0 or CCF, the
rolling measurement period applicable to such Performance Metric will reset such
that an additional bonus payment with respect to such Performance Metric may not
accrue to Mesa until at least forty-five (45) or sixty (60) days, as applicable,
after the Measurement Date on which the prior bonus payment accrued to
Mesa.  For the avoidance of doubt, the accrual of a bonus payment with respect
to CD0 will not affect the measurement period applicable to CCF, and vice versa.

5.4.Maximum Frequency of Failures.  Notwithstanding anything set forth in this
Nineteenth Amendment to the contrary: (a) during the period beginning on May 1,
2019 and ending on August 31, 2019, no more than two (2) Failures may occur
within any rolling sixty (60)-day period; and (b) during the period beginning on
September 1, 2019 and continuing thereafter, no more than two (2) Failures may
occur within any rolling forty-five (45)-day period.  If two (2) Failures occur
within any rolling sixty (60)- or forty-five (45)-day period, as applicable (the
“First Failure” and “Second Failure,” respectively), then upon the occurrence of
the Second Failure: (i) if the Second Failure relates to a Mesa Performance
Criterion with a rolling measurement period, the rolling measurement period
applicable to such Mesa Performance Criterion will reset in accordance with
Section 5.3(a) hereof; and (ii) the rolling measurement periods applicable to
all other Mesa Performance Criteria will be reset as of the Measurement Date on
which the First Failure occurred, such that a third Failure, if any, may not
occur until at least sixty (60) or forty-five (45) days, as applicable, after
the Measurement Date on which the First Failure occurred.

5.5.Waiver if Mesa Outperforms Other Regional Air Carriers.  Notwithstanding
anything set forth in this Section 5 to the contrary, if a Failure occurs with
respect to any Performance Metric, but Mesa’s performance with respect to such
Performance Metric exceeds the performance of all of American’s other regional
air carriers for the same Performance Metric during the same period (as
determined by American in its sole discretion), such Failure will be
waived.  For example, if Mesa’s CCF as of a given Measurement Date is [***]
(which would otherwise constitute a Failure), but none of American’s other
regional air carriers’ CCF exceeds [***] as of the same Measurement Date, such
Failure will be waived.  If requested by Mesa, American shall provide reasonably
detailed supporting evidence with respect to any conclusion that a Failure has
occurred and Mesa’s performance with respect to such Performance Metric did not
exceed the performance of all of American’s other regional air carriers for the
same Performance Metric.

Page 14

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

--------------------------------------------------------------------------------

 

6.Withdrawal of Additional Aircraft.

6.1.Withdrawal Rights.  Except as provided in Section 5.5 hereof, upon the
occurrence of each Failure, American will accrue the right, exercisable in its
sole discretion, to permanently withdraw one (1) Aircraft from the Code Share
Agreement (each, a “Withdrawal Right”).  Regardless of the number of Failures
that occur, in no event may American exercise more than six (6) Withdrawal
Rights.

6.2.Withdrawal Procedure.  American may exercise its Withdrawal Rights as
follows:

a.Within thirty (30) days following American’s determination that a Failure has
occurred, American will provide to Mesa a written notice of American’s intent to
exercise the resulting Withdrawal Right (a “Withdrawal Notice”), which will
include the Aircraft withdrawal date; provided that (a) the withdrawal date may
not be less than ninety (90) or more than one hundred eighty (180) days after
the date of such Withdrawal Notice; and (b) American may not withdraw more than
two (2) Aircraft from the Code Share Agreement in any single calendar month.  

b.If American fails to provide a Withdrawal Notice within thirty (30) days
following American’s discovery of a Failure, American will no longer be able to
exercise that particular Withdrawal Right; provided, however, that American’s
election not to exercise such Withdrawal Right will have no impact on American’s
ability to exercise any other Withdrawal Rights based on other Failures.

c.Within thirty (30) days following Mesa’s receipt of each Withdrawal Notice,
Mesa will provide to American a written notice specifying the tail number of the
Aircraft to be withdrawn pursuant to such Withdrawal Right (a “Tail Number
Notice”).

d.If Mesa fails to provide to American a Tail Number Notice within thirty (30)
days following receipt of any Withdrawal Notice, Mesa will be deemed to have
forfeited its right to determine the tail number of the Aircraft to be withdrawn
pursuant to that particular Withdrawal Right, and American will determine, in
its sole discretion, the tail number of the Aircraft to be withdrawn pursuant to
such Withdrawal Right.

6.3.Non-Exclusive Remedy.  Subject to Section 5.2 hereof, American’s Withdrawal
Rights will be cumulative, and not exclusive, of all remedies available to
American under the Code Share Agreement or otherwise.  During the Amendment
Term, Section 15 of the Sixteenth Amendment shall be deemed to be of no force or
effect.

7.Mesa’s Aircraft Withdrawal Option.

7.1.Mesa Option.  If two (2) or more Failures occur, then upon the occurrence of
the second Failure and each subsequent Failure, Mesa will accrue the right,
exercisable only once in its sole discretion, to permanently withdraw no fewer
than six (6) aircraft from the CSA (the “Mesa Option”).

7.2.Procedure.  Mesa may exercise the Mesa Option as follows:

a.Within thirty (30) days following Mesa’s receipt of a Withdrawal Notice
relating to the second Failure or any subsequent Failure, Mesa will provide to
American a written notice of Mesa’s intent to exercise the Mesa Option (an
“Option Notice”), which will include the following information:

i.The tail number of each aircraft to be withdrawn pursuant to the Mesa Option;
and

Page 15

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

--------------------------------------------------------------------------------

 

ii.The withdrawal date for each aircraft; provided that (a) the withdrawal dates
may not be less than ninety (90) or more than one hundred eighty (180) days
after the date of such Option Notice and (b) Mesa may not withdraw more than two
(2) aircraft from the CSA in any single calendar month.

b.If Mesa fails to provide an Option Notice to American within thirty (30) days
following Mesa’s receipt of a Withdrawal Notice relating to a particular
Failure, Mesa may not exercise the Mesa Option with respect to that particular
Failure; provided, however, that Mesa’s election not to exercise the Mesa Option
with respect to such Failure will have no impact on Mesa’s ability to exercise
the Mesa Option based on other Failures.

8.Remaining Aircraft.  The withdrawal of any Aircraft pursuant to this
Nineteenth Amendment will not modify in any way either Party’s obligations with
respect to the expiration of the Code Share Agreement as to the remaining
Aircraft, including without limitation the timing of such expiration(s).  This
Section 8 will survive the expiration of this Nineteenth Amendment.

9.Compensation.

a.In addition to any amounts otherwise payable by American to Mesa pursuant to
the Code Share Agreement, American will pay to Mesa the following amounts (the
“Additional Monthly Compensation”):

i.[***] in April 2019;

ii.[***] per month beginning in May 2019 and ending in October 2019; and

iii.[***] per month beginning in November 2019 and ending in December 2020,
which shall be solely to the extent that Mesa meets or exceeds the Mesa
Performance Criteria thresholds contained in Sections 3.2(b)(i) (MEL Counts),
3.2(b)(ii) (CCF), 3.2(b)(iii) (MxD60), 3.2(b)(iv) (CD0) and 3.3(c) – (f)
(Maintenance and Staffing) hereof during such relevant month; provided that
solely for purposes of this Section 9(a)(iii), the Mesa Performance Criteria
described herein shall be measured on a calendar month basis using the
thresholds provided in the aforementioned Sections for Measurement Dates after
August 31, 2019.  If any Failure occurs within an applicable calendar month,
American shall not  be required to pay Mesa and Mesa shall not be entitled to
the Additional Monthly Compensation for such calendar month.

b.This Section 9 will survive the expiration of this Nineteenth Amendment.

10.Mesa’s Obligation to Fly the Schedule. Mesa acknowledges and reaffirms its
obligation to fly the Schedule established and provided by American.

11.Calculations.

11.1.Source Data.  Mesa acknowledges and agrees that American may rely on
American’s own data for purposes of calculating Mesa’s (and, if applicable,
American’s other regional operators’) performance with respect to all
Performance Metrics.

11.2.Rounding.  The final result of each MEL Count calculation shall be rounded
to the nearest [***] of an MEL.  The final result of each Performance Metric
calculation other than MEL Counts shall be

Page 16

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

--------------------------------------------------------------------------------

 

rounded to the nearest [***] of a percent.  The final result of each calculation
of Dedicated AMT staffing levels under Section 3.3(c) shall be rounded to the
nearest [***].  For example:

a.if Mesa’s actual calculated MEL Count as of a given Measurement Date is [***],
Mesa’s MEL Count as of such Measurement Date shall be deemed to be [***];

b.if Mesa’s actual MEL Count as of such Measurement Date is [***], Mesa’s MEL
Count as of such Measurement Date shall be deemed to be [***];

c.if Mesa’s actual calculated CCF as of a given Measurement Date is [***],
Mesa’s CCF as of such Measurement Date shall be deemed to be [***];

d.if Mesa’s actual calculated CCF as of such Measurement Date is [***], Mesa’s
CCF as of such Measurement Date shall be deemed to be [***];

e.if Mesa’s actual Dedicated AMT staffing percentage as of a given Measurement
Date is [***], Mesa’s Dedicated AMT staffing percentage as of such Measurement
Date shall be deemed to be [***]; and

f.if Mesa’s actual Dedicated AMT staffing percentage as of such Measurement Date
is [***], Mesa’s Dedicated AMT staffing percentage as of such Measurement Date
shall be deemed to be [***].

12.Miscellaneous

12.1.Except as expressly set forth in this Nineteenth Amendment, all of the
terms and conditions, including all obligations, rights, and remedies, currently
existing under the Code Share Agreement shall remain in full force and effect
and be applicable to this Nineteenth Amendment.  In the event of a conflict
between the Nineteenth Amendment and the Code Share Agreement, the Nineteenth
Amendment shall control during the Amendment Term.

12.2.Each Party hereby reserves all rights, remedies and defenses they may have
under the Code Share Agreement or otherwise.  In addition, neither Party waives
any of the other Party’s defaults, past, current or future.  The foregoing
notwithstanding, each Party hereby covenants and agrees that, in the event that
such Party has claims of any kind against the other Party arising under the Code
Share Agreement and existing as of the Effective Date of this Nineteenth
Amendment, such Party will not bring any such claim during the Amendment Term.

 

Page 17

[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED]

--------------------------------------------------------------------------------

 

12.3.This Nineteenth Amendment may be executed in counterparts, all of which
when taken together shall be one and the same document.

12.4.The Nineteenth Amendment (including the Exhibits attached hereto) and the
Code Share Agreement constitute the entire agreement between the Parties with
respect to the subject matter hereof and supersede all prior understandings with
respect thereto.

[Signature Page Follows]

 

Page 18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Nineteenth Amendment as of
the Effective Date.

 

AMERICAN AIRLINES, INC.

 

 

 

 

 

 

By:

 

/s/ Devon May

 

 

 

Name:

 

Devon May

 

 

 

Title:

 

Senior Vice President – Network Strategy

 

 

 

Date:

 

September 30, 2019

 

 

 

MESA AIRLINES, INC.

 

 

 

 

 

 

By:

 

/s/ Michael J. Lotz

 

 

 

Name:

 

Michael J. Lotz

 

 

 

Title:

 

President and CFO

 

 

 

Date:

 

September 30, 2019

 

Signature Page to Nineteenth Amendment